ORDER
Tsoucalas, Senior Judge:
Upon consideration of the remand results filed by the Department of Commerce on September 15,1997; the comments upon the remand results filed by The Torrington Company and Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A.; and the motion of the United States for a further remand with respect to NTN’s home market “sample and other similar transfers,” it is hereby
Ordered that the remand results are affirmed except with respect to NTN’s “sample and other similar transfers,” and it is further
Ordered that the case is remanded to the Department of Commerce to exclude from NTN’s home market database only those “sample and other similar transfers” for which NTN received no consideration.